Margett, J.,
dissents and votes to confirm the determination and dismiss the proceeding on the merits, with the following memorandum: I believe respondents’ determination to be supported by substantial evidence on the record as a whole. It should be noted that the description of the suspect possessed by petitioner was that of a man 12 years younger than Mr. Rivera, with a scar on his nose. Furthermore, Mr. Rivera had apparently been asleep and was in a partial state of undress at the time he was arrested. There would have been little difficulty in checking for a shoulder tattoo with the words, "Padre, Madre, Mia”, before compelling the suspect to accompany the officers to police headquarters. In light of the fact that this is merely one of four incidents in which petitioner has made questionable use of his authority as a police officer, I do not believe the penalty of dismissal was unwarranted (see Matter of Pell v Board of Educ., 34 NY2d 222).